Citation Nr: 1601313	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of multiple surgeries to repair peri-rectal abscesses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to April 1972 and in the U.S. Navy from May 1980 to January 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of this matter has since been transferred to the RO in Los Angeles, California.

The Veteran testified via videoconference at a hearing before the undersigned VLJ in December 2014.  The claims file includes a transcript of the hearing.

In December 2014, the Veteran waived AOJ consideration of the evidence he submitted in support of his claim since the most recent Statement of the Case.  Therefore, the Board need not remand the matter for consideration of that evidence.  38 C.F.R. § 20.1304(c).

Pursuant to 38 C.F.R. § 20.901(d), the Board sought and, in June 2015, obtained an independent medical opinion addressing the pertinent medical questions.  A copy of the opinion was provided to the Veteran and his representatives and they were given sixty (60) days to provide a response.  38 C.F.R. § 20.903(a).  The Board may proceed to the merits.

The issue on appeal has been characterized more broadly to encompass all of the claimed post-surgical complications of the Veteran's multiple surgeries to repair peri-rectal abscesses, to include the recommendation for the placement of an artificial sphincter.  The Veteran's various filings have included allegations that the VA treatment at issue resulted in pain, continued perirectal fistulae, anxiety, insomnia, sphincter dysfunction, and lateral elbow epicondylitis.  See, e.g., December 2014 Statement of the Veteran; December 2014 Board Hearing Tr. at p. 2 (noting claim is for "residuals including an artificial sphincter").


FINDING OF FACT

The VA physicians exercised the degree of skill and care ordinarily required in diagnosing and treating the Veteran's peri-rectal fistulae and abscesses; the complications the Veteran experienced were not reasonably unforeseeable, but are common complications that were disclosed to the Veteran in obtaining his consent to the procedures.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for an artificial sphincter and other residuals as a result of VA treatment for peri-rectal abscesses have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran seeks entitlement to benefits under 38 U.S.C.A. § 1151 for an artificial sphincter and other residuals as a result of VA treatment for peri-rectal abscesses.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal is denied. 

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  38 U.S.C.A. § 1151.  A review of the record reveals that the Veteran submitted his § 1151 claim in October 2005 and that all relevant treatment occurred in or after 2002.  Thus, the claim must be adjudicated under only the current version of 38 U.S.C.A. § 1151, which requires a showing of fault on the part of VA.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (including the codification of 38 C.F.R. § 3.361 which applies to such claims filed on or after October 1, 1997, and revising 38 C.F.R. § 3.358 to state that the section only applied to claims filed before October 1, 1997).

Under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the Veteran's willful misconduct, and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Section 1151 contains two causation elements, the disability must not only have been caused by the hospital care or medical treatment but it must also be proximately caused by VA's fault.  See Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (2013).

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151  due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The basic facts are as follows.  In September 2002, the Veteran presented at a VA facility with complaints of reddened, swollen, severe, persistent pain of the rectum.  The treating physician diagnosed peri-rectal abscess and recommended incision and drainage.  The authorization for the procedure noted complications which include infections, bleeding, injuries to other organs, post-operative pain, damage to sensory nerves, and loss of rectal tone.  See September 2002 VA Pre-Operative Note.  The common risks included failure to accomplish resolution of symptoms and recurrence of abscess requiring additional procedures.  Id.  The Veteran was informed of the risks, complications, and alternatives, then elected to undergo the procedure.  The treating surgeon performed an incisional and drainage of the Veteran's complex perirectal abscess.  The Veteran tolerated the procedure well and was stable post-operatively.  September 2002 VA Post-Operative Report.  VA treatment notes document a good recovery and wound healing post-operatively.  See, e.g., October 2002 VA Surgical Clinic Note.  However, the Veteran had a recurrent perirectal abscess with "some incontinence" and a VA surgeon performed a secondary surgery (including fistulectomy, placement of a draining seton, and incision/drainage of the abscess) in June 2003.  The Veteran's two identified fistula tracts persisted and a VA physician performed a third procedure (described as fistulectomy of the proximal portion, drainage of an abscess, and placement of a seton drain) in January 2004.  The Veteran continued to have trouble with a recurring abscess and/or persistent fistula tract, so, in March 2006, the Veteran underwent a fourth operative procedure at a private medical facility.  Unfortunately, as reflected in May 2006 private treatment records, the Veteran continued to experience a persistent, complex anal fistula.  To the present, he has incontinence, pain, and other symptoms of the persistent fistula.  See, e.g., December 2014 Board Hearing Tr. at 9-10.

Analysis

The fact of residuals, particularly including incontinence, due to one or more of the surgeries performed at VA facilities between September 2002 and January 2004 is established by competent medical evidence.  See, e.g., June 2015 Independent Medical Opinion.  The remaining issues then are whether (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

The Veteran has identified several deficiencies in his care that, he believes, constitute a failure to exercise the degree of care that would be expected of a reasonable health care provider.  See December 2014 Veteran Statement; December 2014 Board Hearing Transcript, generally.  For example, the Veteran has highlighted statements in a 2003 operative report indicating that fibrin glue was unavailable so "no additional fistulotomies were done."  He has also noted that, in the private treatment facilities, he underwent an MRI to determine the location and length of the fistula tracks.  He alleges that the VA physicians should have performed similar diagnostic imaging prior to the surgeries at issue.

The Veteran, however, is not competent to provide an opinion as to whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  Any such opinion would involve analysis of surgical techniques and alternatives, including whether particular imaging was warranted prior to an operation, as well as an understanding of the standard of care that would be expected of a reasonable health care provider performing surgery to correct or alleviate perirectal abscesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In expressing an opinion as to cause and negligence, the Veteran is not reporting readily apparent symptoms, nor is he reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional.  See Jandreau, 492 F.3d at 1377; see December 2014 Board Hearing Tr. at 14 ("Q. Did those doctors indicate to you that VA's failure to do those tests was negligence?  A. They didn't...say that.").

Furthermore, the Veteran has not demonstrated he has knowledge of the acceptable medical practices in diagnosing and treating perirectal abscesses (or in performing surgery generally) such that his statements would be competent, nor has he indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g., amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).  His testimony is not competent evidence of negligence in the performance of the surgeries at issue.

Likewise, the Board is not competent, under the facts of this case, to determine the medical standard of care without reference to the opinion of competent medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding the Board may not make medical determinations).  Whether the Veteran's VA surgeons met the standard of care is a question that requires competent medical evidence to resolve.

Because the medical evidence of record did not include a medical opinion regarding the appropriate standard of care, including whether any of the VA physicians violated the applicable standard of care, the Board sought an independent medical opinion as requested by the Veteran.  See December 2014 Board Hearing Tr. at p. 17 ("So if you after looking at all the evidence, can't make that determination on your own then we'd have the independent medical opinion be rendered as well."); June 2015 Independent Medical Opinion.

The physician who provided the independent medical opinion reviewed the file, discussed the Veteran's medical history, and opined that, although the procedures did result in complications (e.g. incontinence), the post-surgical complications and residuals were "not an unusual result of the treatment of perirectal disease" and that he was, in fact, made aware of the possible complications, including incontinence.  See June 2015 Independent Medical Opinion.  Additionally, the physician opined that "the VA surgeons did exercise the degree of care that would be expected of a reasonable health care provider."  Id.  He opined that the post-surgical residuals were "more a reflection of the disease process" than an indication that the surgeons failed to treat the Veteran properly.  Id.  He noted that, despite subsequent surgeries by private specialists, the Veteran continued to have troubles.  Id.  The Board finds the physician's opinion to be based on accurate facts and to contain reasoning that links the medical facts of the case with his conclusion.  The physician who provided the June 2015 Independent Medical Opinion reviewed the entire record, considered the history, provided answers responsive to the questions posed and provided a rationale for the opinions rendered.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board finds assigns the opinion considerable probative value.

There are no competent opinions that any VA health care provider did, in fact, fail to exercise the degree of care that would be expected of a reasonable health care provider.  The greater weight of the evidence is against finding that any VA health care provider violated the applicable standard of care.

With respect to informed consent, the Veteran has acknowledged giving consent to the procedures.  However, he feels he was assured that they would "fix" him and has suggested he may not have been competent to provide consent.  See December 2014 Veteran Statement ("When I signed a consent to operate it is because the Dr has talked to me about the things that could go wrong and also the benefits of the operation...They explain to you what [is] going on and make you feel like their [sic] gonna make you good again."); December 2014 Board Hearing Tr. at p. 3 ("I was under Morphine or Dilaudid...I never remember signing [a consent form] or seeing one.").  The medical records establish that he was provided informed consent prior to each of the surgeries at issue.  See September 2002 VA Pre-Operative Note (documenting that surgeon obtained informed consent prior to surgery); June 2003 VA Post-Operative Note (same); January 2004 VA Post-Surgical Note (same).  While the Board acknowledges the Veteran's frustration that he experienced some of the known risks, including recurrence of the fistula tracts/abscesses and sphincter dysfunction, the record establishes that his physicians informed him of the nature of the proposed procedure, the expected benefits, reasonably foreseeable associated risks, complications or side effects, alternatives to surgery, and anticipated results prior to the procedure and that he had the opportunity both to ask questions and to decline to proceed with the surgery.  See 38 C.F.R. § 17.32.  The contemporaneous medical records indicate that he was capable of giving informed consent and no guarantees were either "given or implied."  September 2012 VA Pre-Operative note.  The Board finds the Veteran gave informed consent to the procedures.  38 C.F.R. §§ 3.361(d)(1), 17.32.

Applicable law also permits, in the absence of a finding of fault or negligence, a finding that the outcome was "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(B); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The Veteran, through his representatives, have argued that the Veteran's residuals of his VA surgeries were not reasonably foreseeable and/or the physician who provided the June 2015 Independent Medical Opinion did not address the foreseeability issue.  See December 2015 Appellant's Brief in Response to Medical Expert Opinion ("There is no medical evidence of record that states an artificial sphincter is a reasonably foreseeable outcome of the numerous surgeries the Veteran had at the VA.").  With respect to the artificial sphincter, the Board notes that the Veteran does not have an artificial sphincter, that one physician has recommended the placement of an artificial sphincter to ameliorate the residuals (e.g. incontinence) that the Veteran has, and that the June 2015 independent medical examiner opined that an "artificial sphincter" was likely not the best treatment option based on the Veteran's current condition.  In short, an "artificial sphincter" is a treatment option (which may or may not be the best option) rather than an actual "outcome" of the VA surgeries at issue.  Instead, the outcomes that must be assessed are the damage to the sphincter, incontinence, recurrence of the perirectal abscesses, the need for additional surgeries, etc.  Those possible outcomes were explicitly addressed in providing the Veteran informed consent.  See, e.g., September 2002 VA Pre-Operative Note.  The fact that those possible complications were actually disclosed to the Veteran prior to the surgeries strongly indicates they were reasonably foreseeable.  In addition the June 2015 independent medical examiner specifically opined that "it is not unusual to have the tract cross the sphincter mechanism such that incising it results in loss of continence."  He further opined that the recurrence rates range from 26% to "as high as 40%."  The independent medical examiner reiterated that incontinence was a known (foreseeable) risk that was actually disclosed to the Veteran.   The record does contain competent evidence on the question of foreseeability and the weight of that evidence is wholly against the claim that the residuals the Veteran has experienced (i.e. the outcomes of the surgeries) were not reasonably foreseeable.

The Board has carefully reviewed the record in depth, but has been unable to identify a basis upon which benefits under 38 U.S.C.A. § 1151 are warranted.  The overwhelming weight of the evidence of record is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of multiple surgeries to repair peri-rectal abscesses is denied.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In December 2014, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issue currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in January 2006.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has since received additional notice, including in rating decisions, a Statement of the Case, and at his Board hearing.  VA has satisfied its duties to notify the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Trafter v. Shinseki, 26 Vet. App. 267, 277 (applying 38 U.S.C.A. § 5103A (d)(1) to 38 U.S.C.A. § 1151 claims).  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, private medical records, lay statements, and the report of an independent medical examiner.

VA also satisfied its duty to obtain a medical opinion.  In May 2015, the VA sought an independent medical opinion to address whether the Veteran's need for an artificial sphincter was due to the surgeries performed by VA physicians, whether his residuals were reasonably foreseeable, and whether his VA treating physicians failed to exercise the degree of care that would be expected of a reasonable health care provider in treating his peri-rectal abscesses.  The June 2015 report is adequate as the independent medical examiner reviewed the Veteran's pertinent medical history, discussed the critical sequence of events, provided a factual predicate for his analysis, and explained the reasoning behind his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Mozingo, supra, 26 Vet. App. at 106-107 ("there is no requirement that a medical examiner comment on every favorable piece of evidence in the claims file").  Therefore, VA has no obligation to obtain further medical examinations or opinions in connection with this claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of multiple surgeries to repair peri-rectal abscesses is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


